DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 26 August 2022.
Claims 1, 4-11, and 18-21 are currently pending and being examined. Claims 12-17 have been withdrawn as being drawn to a nonelected species. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), further in view of Saegusa (US 2011/0287608) and Meyer (US 2019/0111516).

Claim 1, Bangel teaches a cutting-and creasing system (cutting apparatus 10; Fig. 1; ¶[0006]) configured to form a predetermined pattern of cuts and creases within a cardboard (¶[0024]), comprising:
a) a conveyer (5) supporting the cardboard (100);
b) a cardboard-motion-control unit (6) configured to control the motion of said conveyer in a first direction (T; ¶[0024]);
c) at least one punching head unit (1) including an array of punching elements (2) that are individually and selectively actuatable (“individually drivable lasers”; claim 1; “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]);
wherein said punching head unit (1) is firmly held (4; Fig. 2C) such that said punching elements (1) are orthogonal to the cardboard (¶[0025]);
wherein said punching elements (1) are distributed in a selected areal pattern within said array having a first direction and a second direction, and wherein said second direction is perpendicular to said first direction (¶[0025]; T; Fig. 1);
wherein said punching-control-unit (6) is preconfigured to timely perform a punching step, the punching step includes moving one or more of said punching elements (1), relative to said conveyer (5), to thereby form through hole across said cardboard, or non-through holes, or cuts (“an object of the invention to provide an apparatus and a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]), 
wherein a cut line is formed by a respective cluster of overlapping said through holes (¶[0006] & [0009]); and
wherein a crease line is formed by a respective cluster of either non-overlapping said through holes or either overlapping or non-overlapping said non-through holes or cuts (¶[0006] & [0009])
Bangel does not expressly teach punching elements that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position. 
However, Ehrat teaches punching elements (1a, 1i, 2a, 2i; Fig 2)  that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position (“The drivers 19a to 19i, and 20a to 20i provide means for selecting for actuation the punches in the rows I and II in response to a first and second information-bearing signal respectively, by movement of a selection of the drivers from their inclined or non-punching positions to their vertical or punching positions.” col. 3 l. 12-18).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, by having punching elements that move axially, as taught by Ehrat, as a known equivalent tool that is used for cutting holes into a web. (Ehrat col. 1 l. 21-43). 
Bangel as modified by Ehrat does not teach if the predetermined pattern of cuts and creases within the cardboard are not complete and repeating the punching step.
However, Saegusa teaches if the predetermined pattern of cuts and creases within the cardboard are not complete and repeating the punching step (“if the determining section 68 determines that the substrate 10 is in the state where cutting is not performed or in the incomplete cutting state (half-cut), the determining section 68 may transmit to the driving section 63 a signal instructing the driving section 63 to press the blade 57 against the substrate 10 again (No in Step 108). The driving section 63 then repeats the step (Step 104) of pressing the blade 57 against the substrate 10” ¶[0082]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel and Ehrat, by having the cycle repeat for an incomplete cut, as taught by Saegusa, to ensure all cuts are completed and preventing incomplete cuts. 
Bangel as modified by Ehrat and Saegusa does not teach d) a cutting-and-creasing-bridge carrying said at least one punching head unit; and e) a bridge-motion-control-module for moving said cutting-and-creasing-bridge in said first direction and in an orthogonal direction perpendicular to both said first direction and said second direction.
However, Meyer teaches d) a cutting-and-creasing-bridge carrying (11; Fig 1) said at least one punching head unit (11A & 12; Fig. 1); and 
e) a bridge-motion-control-module (9; Fig. 1; ¶[0039]) for moving said cutting-and-creasing-bridge (11; Fig. 1) in said first direction and in an orthogonal direction perpendicular to both said first direction and said second direction (“the machining head 11 can assume any adjustable position and orientation in a range determined by the x, y, and z slides 9A, 9B, 9C and by the mobility of the-sleeve. The x, y, and z slides 9A, 9B, 9C are assigned to drive units that allow the machining head 11 to move relative to the workpiece 5.” ¶[0041]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, Ehrat, and Saegusa, by having a cutting bridge capable of moving in x, y, and z directions, as taught by Meyer, to ensure optimal distance between the workpiece and cutting head and ensure cuts are properly placed where they are supposed to be. (Meyet ¶[0046]). 

Claim 4, Bangel as modified by Ehrat, Saegusa, and Meyer teaches the cutting-and-creasing system as in claim 1, further comprises at least one cardboard-detecting sensor (Bangel: 11; Fig. 1) for detecting the rotational state of said cardboard with respect to said first direction and said perpendicular-second-direction (Bangel: “The machine control system 6 can, moreover, be connected to a camera 11 aimed at the substrate 100, in particular a CNN camera. The camera 11 is disposed upstream, as seen in the transport direction T, of the laser cutting device 1 and is used to detect printed elements, i.e. individual printed images, blanks or labels, on the substrate 100. The required computing operations are carried out in the machine control system 6. In this case, detection of edges is carried out, so that, by using the laser cutting device 1, processing of the substrate 100 can automatically be carried out at the correct positions, so that, for example, labels can be cut out.” ¶[0027]).

Claim 5, Bangel as modified by Ehrat, Saegusa, and Meyer teaches the cutting-and-creasing system as in claim 1, wherein said punching control unit (Bangel: 6) is preconfigured according to an uploaded graphical digital file to timely and sequentially control the operation of selected said punching elements (Bangel: “machine control system has at least one of a workflow link, an interface or an interface for entry of cutting data.” claim 8; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]).

Claim 7, Bangel as modified by Ehrat, Saegusa, and Meyer teaches the cutting-and-creasing system as in claim 1, wherein an actuating unit comprising a solenoid is used to move said punching element between said withdrawn position and said cutting position (Ehrat: “Between these cams and the punches are arranged generally flat rectangular drivers 19a to 19i and 20a to 20i for row I and II respectively. Each of the drivers is movable into two different positions by means of an associated electromagnet, so that in one position, its opposed lateral edges are vertical and are aligned with the associated cams 18a to 18i, and in the other position its opposed lateral edges are inclined to the vertical at an acute angle and are aligned with the recesses between the cams.” col. 3 l. 2-12).

Claim 8, Bangel as modified by Ehrat, Saegusa, and Meyer teaches the cutting-and-creasing system as in claim 1, wherein an actuating unit is used to move said punching element between said withdrawn position and said cutting position, wherein said actuating unit is selected from a group of mechanisms including an eccentric mechanism (Ehrat: “This eccentric disc [16] is drivably via a shaft 17, so that punching block 7 reciprocates by the co-operation of the eccentric drive and the compression springs. The position of the eccentric disc 16 illustrated in FIGS. 1 and 2 is such that the punching block 7 occupies the top limit or non-actuating position, whereas the punching block 7 is illustrated in the bottom limit position or actuating position in FIG. 1a.” col. 2 l. 63-71).

Claim 18, Bangel as modified by Ehrat, Saegusa, and Meyer teaches the cutting-and-creasing system as in claim 1, wherein all of said punching elements are activated according to a digitally pre-set physical template, operating all at once (Bangel: “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; ¶[0011])).

Claim 21, Bangel as modified by Ehrat, Saegusa, and Meyer teaches the cutting-and-creasing system as in claim 1, wherein said cutting-and-creasing bridge is mounted to move in said first, second and orthogonal directions (Meyer: “the machining head 11 can assume any adjustable position and orientation in a range determined by the x, y, and z slides 9A, 9B, 9C and by the mobility of the-sleeve. The x, y, and z slides 9A, 9B, 9C are assigned to drive units that allow the machining head 11 to move relative to the workpiece 5.” ¶[0041]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), further in view of Saegusa (US 2011/0287608), Meyer (US 2019/0111516), and Grigsby (US 6,578,758).

Claim 6, Bangel as modified by Ehrat, Saegusa, and Meyer teaches the cutting-and-creasing system as in claim 1. 

    PNG
    media_image1.png
    316
    386
    media_image1.png
    Greyscale
Bangel as modified by Ehrat, Saegusa, and Meyer do not teach punching elements each comprises a stem, a conic end section protruding from said stem, and either a sharp or blunt pointed end of said conic end section.
However, Grigsby teach punching elements (64; Fig. 3) each comprises a stem (annotated Fig. 3), a conic end section (73; annotated Fig. 3) protruding from said stem, and blunt pointed end of said conic end section (see Fig. 3 showing a blunt pointed end).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, Ehrat, Saegusa, and Meyer, by using the punching element configuration, as taught by Grigsby, as a known equivalent way to punch a hole in a piece of cardboard. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangel (US 2014/0124490) in view of Ehrat (US 3,268,163), further in view of Newell (US 2015/0174780) and Meyer (US 2019/0111516).

Claim 19, Bangel teaches a process of digitally cutting and creasing corrugated cardboard substrate (cutting apparatus 10; Fig. 1; ¶[0006]), comprising the steps of:
a) providing a cutting-and creasing system (cutting apparatus 10; Fig. 1; ¶[0006]) configured to form a predetermined pattern of cuts and creases within a cardboard (¶[0024]), the cutting-and-creasing system including:
a conveyor (5; Fig. 1) supporting the cardboard (100; Fig. 1), 
a cardboard-motion-control unit (6; Fig. 1) configured to control the motion of said conveyor in a first direction (T; Fig. 1; ¶[0024]), 
at least one punching head (1; Fig. 1) unit including an array of punching elements (2) that are individually and selectively actuatable by a punching-control-unit to move axially with a distal tip that faces said cardboard (“individually drivable lasers”; claim 1; “The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024, 
wherein said punching head unit (1; Fig. 1) is firmly held (4; Fig. 2C) such that said punching elements (1) are orthogonal to the cardboard (¶[0025]), wherein said punching elements are distributed in a selected areal pattern within said array having a first direction and second direction (¶[0025]; T; Fig. 1), and wherein said second direction is perpendicular to said first direction, wherein said punching-control-unit (6; Fig. 1) is preconfigured to timely perform a punching step, the punching step includes moving one or more of said punching elements, relative to said conveyor (5), to thereby form through holes across said cardboard, or non-through holes, or cuts (“an object of the invention to provide an apparatus and a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]); 
b) securing corrugated cardboard (100) onto said conveyer (5);
g) further analyzing said sensed data to thereby determine if all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements (“The machine control system 6 can, moreover, be
connected to a camera 11 aimed at the substrate 100, in particular a CNN camera. The camera 11 is disposed upstream, as seen in the transport direction T, of the laser cutting device 1 and is used to detect printed elements, i.e. individual printed images, blanks or labels, on the substrate 100. The required computing operations are carried out in the machine control system 6. In this case, detection of edges is carried out, so that, by using the laser cutting device 1, processing of the substrate 100 can automatically be carried out at the correct positions, so that, for example, labels can be cut out.” ¶[0027]); ); 
i) upon determining that all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements reconfiguring said punching elements selection according to said detected orientation deviation of the cardboard (“the machine control system thereof is connected to a camera aimed at the substrate, in particular a CNN camera. The camera is disposed upstream of the laser cutting device and is used to detect elements, i.e. individual printed images, blanks or labels, on the substrate. In this case, detection of the edges is carried out, so that, by using the laser cutting device, processing of the substrate can automatically be carried out in the correct positions.” ¶[0012]); 
j) subdividing, by said control unit, the cardboard pixel array into one of these types: cut line, crease line or waste (“a method for cutting, cutting-out, creasing and perforating web or sheet substrates with a laser array” ¶[0006]);
k) assigning respectively selected punching elements to form the preconfigured cutting lines, creasing lines and waste regions (¶[0006]; “the processing is carried out by a laser array 2 belonging to the laser cutting device 1. The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]; Therefore, the inputted cut data assigns specific lasers to do the predetermined function);
l) determining, by said control unit, if the next row of cardboard pixels contains at least one cut or crease pixel, wherein said next row of cardboard pixels is parallel to said second direction (¶[0006]; “the processing is carried out by a laser array 2 belonging to the laser cutting device 1. The required cutting data for driving the laser array 2 can be stored in the machine control system 6, entered into the latter or procured by the latter through an appropriate workflow link.” ¶[0024]; “the machine control system thereof has a workflow link, a standard interface and/or an interface for the entry of cutting data. In this case, cutting data means the specification of the geometry and position on the substrate of the cuts, cut-outs, creasing lines or perforations to be made. The cutting data can, for example, already be present from the pre-press stage.” ¶[0011]; Therefore, the inputted cut data assigns specific lasers to do the predetermined function); 
m) upon determining that the next row of cardboard pixels contains at least one cut or crease pixel, said control unit activates said respectively selected punching elements (¶[0006]; ¶[0024]; ¶[0011]; claim 1);
n) checking if the last row of cardboard pixels has been reached (¶[0011]);
o) if the last row of cardboard pixels has not been reached, performing steps (l) and (m) (¶[0006]; ¶[0024]; ¶[0011]; claim 1); and
p) upon determining that the last row of cardboard pixels has been processed, proceed to a waste disposal station (“With the objects of the invention in view, there is concomitantly provided a method for cutting, cutting-out, creasing and/or perforating web or sheet substrates, in particular for producing folding boxes or labels, in particular by using an apparatus as described above, which comprises moving the substrate past a laser array having individually drivable vertical-cavity surface-emitting lasers (VCSEL) and processing the substrate, i.e. providing it with cuts, trims, cut-outs, creasing lines and/or perforations. In this way, processing at high transport speeds of the substrate is made possible.” ¶[0015]; The purpose of the invention is to create at least cut-outs therefore at a downstream station the cut-out would have to be removed at a cut-out removal station), wherein a cut line is formed by a respective cluster of overlapping said through holes, and wherein a crease line is formed by a respective cluster of either non-overlapping said through holes, or either overlapping or non-overlapping said non-through holes, or cuts (¶[0006] & [0009]).
Bangel does not expressly teach punching elements that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position. 
However, Ehrat teaches punching elements (1a, 1i, 2a, 2i; Fig 2)  that move axially with a distal tip that faces said cardboard, between a withdrawn position and a cutting position (“The drivers 19a to 19i, and 20a to 20i provide means for selecting for actuation the punches in the rows I and II in response to a first and second information-bearing signal respectively, by movement of a selection of the drivers from their inclined or non-punching positions to their vertical or punching positions.” col. 3 l. 12-18).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, by having punching elements that move axially, as taught by Ehrat, as a known equivalent tool that is used for cutting holes into a web. (Ehrat col. 1 l. 21-43). 
Bangel does not expressly teach c) detecting the corrugated cardboard by activating at least one cardboard detecting sensor to thereby acquire sensed data on rotational state of the cardboard with respect to the cutting-and-creasing bridge; d) analyzing said sensed data to thereby determine the orientation of the corrugated cardboard with respect to said array of punching elements; e) determining if re-alignment of the cardboard is needed based on said analyzed sensed data;  f) upon determining that re-alignment of the cardboard is not needed, proceed with step (j); g) upon determining that re-alignment of the cardboard is needed; h) upon determining that not all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements, repositioning and securing the corrugated cardboard onto said conveyer, and then proceeding (c). 
However, Newell teaches c) detecting the corrugated cardboard by activating at least one cardboard detecting sensor (50; Fig. 6) to thereby acquire sensed data on rotational state of the cardboard with respect to the cutting-and-creasing bridge (“With reference to FIGS. 6 and 8, as the first piece of material 82 passes between the sensor element 50 and the sensor element 138, a further sensor element 191 is also used to detect a lateral positioning of the piece of material 82. The sensor element 191 includes a plurality of sensors (e.g., five sensors) that detect positions of a side edge 192 of the first piece of material 82.” ¶[0053]); 
d) analyzing said sensed data to thereby determine the orientation of the corrugated cardboard with respect to said array of punching elements (“With reference to FIGS. 6 and 8, as the first piece of material 82 passes between the sensor element 50 and the sensor element 138, a further sensor element 191 is also used to detect a lateral positioning of the piece of material 82. The sensor element 191 includes a plurality of sensors (e.g., five sensors) that detect positions of a side edge 192 of the first piece of material 82.” ¶[0053]);
e) determining if re-alignment of the cardboard is needed based on said analyzed sensed data (“When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58.” ¶[0053]); 
f) upon determining that re-alignment of the cardboard is not needed, proceed with step (j) (¶[0053]);
g) upon determining that re-alignment of the cardboard is needed (¶[0053]);
h) upon determining that not all of said preconfigured cutting and creasing contour segments are within the width covered by said array of punching elements, repositioning and securing the corrugated cardboard onto said conveyer, and then proceeding with step (c) (“When a misalignment of the side edge 192 is detected, the controller 60 actuates movement of the sliding carriage 193 to bring the first sheet of material 82 (or any other sheet of material) back into a proper alignment with the punch element 58.” ¶[0053]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Bangel and Ehrat, by the alignment method, as taught by Newell, to ensure proper alignment of the web to prevent incorrectly placed punches into the web. 
Bangel as modified by Ehrat and Saegusa does not teach a cutting-and-creasing-bridge carrying said at least one punching head unit; and a bridge-motion-control-module for moving said cutting-and-creasing-bridge in said first direction or in an orthogonal direction perpendicular to both said first direction and said second direction.
However, Meyer teaches d) a cutting-and-creasing-bridge carrying (11; Fig 1) said at least one punching head unit (11A & 12; Fig. 1); and 
e) a bridge-motion-control-module (9; Fig. 1; ¶[0039]) for moving said cutting-and-creasing-bridge (11; Fig. 1) in said first direction or in an orthogonal direction perpendicular to both said first direction and said second direction (“the machining head 11 can assume any adjustable position and orientation in a range determined by the x, y, and z slides 9A, 9B, 9C and by the mobility of the-sleeve. The x, y, and z slides 9A, 9B, 9C are assigned to drive units that allow the machining head 11 to move relative to the workpiece 5.” ¶[0041]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Bangel, Ehrat, and Saegusa, by having a cutting bridge capable of moving in x, y, and z directions, as taught by Meyer, to ensure optimal distance between the workpiece and cutting head and ensure cuts are properly placed where they are supposed to be. (Meyet ¶[0046]). 

Claim 20, Bangel as modified by Ehrat, Newell, and Meyer teaches the process of digitally cutting and creasing corrugated cardboard substrate as in claim 19, wherein said cutting-and creasing system further comprising a cutting-and-creasing-bridge carrying said at least one punching head unit (Bangel: see Fig. 2C showing a housing 4 holding the laser array 2).

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 13, filed 26 August 2022, with respect to claims 9-11 have been fully considered and are persuasive.  The rejections of claims 9-11 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731